

	

		II

		109th CONGRESS

		2d Session

		S. 2424

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2006

			Mr. Allen introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to increase

		  the contribution limits for health savings accounts, and for other

		  purposes.

	

	

		1.Increase in contribution

			 limits for health savings accounts

			(a)Increase in

			 monthly limit

				(1)In

			 generalParagraph (2) of section 223(b) of the Internal Revenue

			 Code of 1986 (relating to monthly limitation) is amended to read as

			 follows:

					

						(2)Monthly

				limitation

							(A)In

				generalIn the case of an eligible individual who has coverage

				under a high deductible health plan, the monthly limitation for any month of

				such coverage is 1/12 of the lesser of—

								(i)the sum of the

				annual deductible and the other annual out-of-pocket expenses (other than for

				premiums) required to be paid under the plan by the eligible individual for

				covered benefits, or

								(ii)in the case of

				an eligible individual with—

									(I)self-only

				coverage, the dollar amount in effect under subclause (I) of subsection

				(c)(2)(A)(ii), or

									(II)family coverage,

				the dollar amount in effect under subclause (II) of subsection

				(c)(2)(A)(ii).

									(B)Special rules

				relating to out-of-pocket expenses

								(i)Reduction for

				separate planThe annual out-of-pocket expenses taken into

				account under subparagraph (A)(i) with respect to any eligible individual shall

				be reduced by any out-of-pocket expense payable under a separate plan covering

				the individual.

								(ii)Secretarial

				authorityThe Secretary may by regulations provide that annual

				out-of-pocket expenses will not be taken into account under subparagraph (A)(i)

				to the extent that there is only a remote likelihood that such amounts will be

				required to be paid.

								

				(2)Conforming

			 amendments

					(A)Section

			 223(b)(3)(A) of such Code is amended by striking subparagraphs (A) and

			 (B) of.

					(B)Section

			 223(d)(1)(A)(ii)(I) of such Code is amended by striking subsection

			 (b)(2)(B)(ii) and inserting subsection

			 (c)(2)(A)(ii)(II).

					(C)Section

			 223(c)(2)(D)(ii) of such Code is amended to read as follows:

						

							(ii)Certain items

				disregarded in computing monthly limitationSuch plan's annual

				deductible, and such plan's annual out-of-pocket limitation, for services

				provided outside of such network shall not be taken into account for purposes

				of subsection

				(b)(2).

							.

					(b)Application of

			 special rules for married individualsParagraph (5) of section

			 223(b) of the Internal Revenue Code of 1986 (relating to special rule for

			 married individuals) is amended to read as follows:

				

					(5)Special rules

				for married individuals

						(A)In

				generalIn the case of individuals who are married to each other

				and who are both eligible individuals, the limitation under paragraph (1) for

				each spouse shall be equal to the spouse's applicable share of the combined

				marital limit.

						(B)Combined

				marital limitFor purposes of subparagraph (A), the combined

				marital limit is the excess (if any) of—

							(i)the lesser

				of—

								(I)subject to

				subparagraph (C), the sum of the limitations computed separately under

				paragraph (1) for each spouse (including any additional contribution amount

				under paragraph (3)), or

								(II)the dollar

				amount in effect under subsection (c)(2)(A)(ii)(II), over

								(ii)the aggregate

				amount paid to Archer MSAs of such spouses for the taxable year.

							(C)Special rule

				where both spouses have family coverage under same planFor

				purposes of subparagraph (B)(i)(I), if either spouse has family coverage which

				covers both spouses, both spouses shall be treated as having only such coverage

				(and if both spouses each have such coverage under different plans, shall be

				treated as having only family coverage with the plan with respect to which the

				lowest amount is determined under paragraph (2)(A)(i)).

						(D)Applicable

				shareFor purposes of subparagraph (A), a spouse's applicable

				share is one-half of the combined marital limit unless both spouses agree on a

				different division.

						(E)Couples not

				married entire yearThe Secretary shall prescribe rules for the

				application of this paragraph in the case of any taxable year for which the

				individuals were not married to each other during all months included in the

				taxable year, including rules which allow individuals in appropriate cases to

				take into account coverage prior to marriage in computing the combined marital

				limit for purposes of this

				paragraph.

						.

			(c)Self-only

			 coverageSection 223(c)(4) of the Internal Revenue Code of 1986

			 (defining family coverage) is amended to read as follows:

				

					(4)Coverage

						(A)Family

				coverageThe term family coverage means any coverage

				other than self-only coverage.

						(B)Self-only

				coverageIf more than 1 individual is covered by a high

				deductible health plan but only 1 of the individuals is an eligible individual,

				the coverage shall be treated as self-only

				coverage.

						.

			(d)Effective

			 DateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2006.

			

